69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X,Plaintiff--Appellant,v.Laura BESSINGER, Warden/Head Administrator, KirklandCorrectional Institution;  Captain Jackson, Captain overother Security Staff at Kirkland Correctional Institution;Nurse Stanley, Nurse, Maximum Security Unit, KirklandCorrectional Institution, Defendants--Appellees.Michael Wayne Montgomery, a/k/a Shaka Macumba Zulu X,Plaintiff--Appellant,v.Parker Evatt, Commissioner, South Carolina Department ofCorrections;  Laurie Bessinger, Warden, KirklandCorrectional Institution;  Nurse Stanley, KirklandCorrectional Institution;  B. Lymore, Sergeant, KirklandCorrectional Institution, Defendants--Appellees.Michael Wayne Montgomery, a/k/a Shaka Macumba Zulu X,Plaintiff--Appellant,v.B. Rutherford, Ofc, Kirkland Correctional Institution,M.S.U.;  Dwayne Walker, Ofc, Kirkland CorrectionalInstitution, M.S.U.;  B. Lymore, Sergeant, KirklandCorrectional Institution, M.S.U.;  Lieutenant Davis, 2ndShift Supervisor at M.S.U., Kirkland CorrectionalInstitution, Defendants--Appellees.Michael Wayne Montgomery, a/k/a Thomas Edward Howard, a/k/aShaka Macumba Zulu X, Plaintiff--Appellant,v.Lieutenant Davis, 2nd Shift Supervisor, Maximum SecurityUnit, Kirkland Correctional Institution;  DoctorNeal, Physician, Kirkland CorrectionalInstitution, Defendants--Appellees.Michael Wayne Montgomery, a/k/a Shaka Macumba Zulu X,Plaintiff--Appellant,v.Parker Evatt;  Vaughn Jackson, Captain;  Laurie Bessinger;Lieutenant Martin, Defendants--Appellees.
Nos. 95-7092, 95-7141, 95-7142, 95-7143, 95-7144.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Michael Wayne Montgomery, Appellant Pro Se.
William Henry Davidson, II, Elizabeth Krawcheck Rodgers, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON, SIMS, MORRISON & SOJOURNER, P.A., Columbia, South Carolina, for Appellees.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Michael Montgomery appeals from the district court's orders denying his request for a preliminary injunction as well as various pretrial motions filed by Montgomery in connection with his request for relief in these consolidated actions pursuant to 42 U.S.C. Sec. 1983 (1988).  This court may exercise jurisdiction only over final orders under 28 U.S.C. Sec. 1291 (1988), and certain interlocutory orders and collateral orders.  28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders, except to the extent that they deny Montgomery's request for preliminary injunctive relief.  We find, however, that the district court committed no reversible error by denying injunctive relief.


2
We therefore affirm the district court's denial of Montgomery's request for preliminary injunctive relief, and dismiss the remainder of these appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART